In an action, inter alia, to recover damages for breach of an oral agreement to pay fees, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County (Levitt, J.), entered September 13, 1994, as denied his motion for summary judgment and granted the defendants’ cross motion, in effect, for summary judgment dismissing the complaint.
Ordered that the order is modified, on the law, by deleting *701the provision thereof granting that branch of the cross motion which was for summary judgment dismissing the complaint insofar as it is asserted against the defendants Reichenbaum & Silberstein, P. C., and Silberstein, A wad & Miklos, P. C., and substituting therefor a provision denying that branch of the cross motion; as so modified, the order is affirmed insofar as appealed from, with costs payable by the above-named defendants.
The plaintiff alleges the existence of an oral contract with the defendant professional corporation Reichenbaum & Silberstein, P. C., which is the predecessor to the defendant Silberstein, Awad & Miklos, P. C. (hereinafter the Corporation), whereby he was to be paid a percentage of the fees received on cases brought to successful conclusion by the Corporation. As these limited number of cases could conceivably be concluded within a year of the making of the agreement, the requirements of General Obligations Law § 5-701 (a) (1) are inapplicable and the fact that the alleged agreement was orally made is not a bar to its enforcement (see, D & N Boening v Kirsch Beverages, 63 NY2d 449; Gold v Katz, 193 AD2d 566; Apostolos v R.D.T. Brokerage Corp., 159 AD2d 62).
The individual defendants are not liable for a breach of agreement made with the Corporation and therefore were properly dismissed from the action (see, Business Corporation Law § 1505 [a]; We’re Assocs. Co. v Cohen, Stracher & Bloom, 65 NY2d 148).
The plaintiffs remaining contentions are without merit. Mangano, P. J., Balletta, Copertino and Hart, JJ., concur.